                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH BRANCH,                                 :   CIVIL ACTION NO. 1:20-CV-2448
                                              :
                   Plaintiff                  :   (Judge Conner)
                                              :
             v.                               :
                                              :
DEPARTMENT OF CORRECTIONS,                    :
PREA ALLEGATIONS, BUREAU OF                   :
TREATMENT SERVICES, and                       :
MEDICAL DEPARTMENT,                           :
                                              :
                   Defendants                 :

                                 MEMORANDUM

      Plaintiff Keith Branch, a prisoner presently confined at the State

Correctional Institution at Benner Township, in Benner Township, Pennsylvania,

has filed an amended complaint pursuant to 42 U.S.C. § 1983 alleging a First

Amendment access to the courts claim and an Eighth Amendment medical claim.1

(Doc. 28). The court previously dismissed plaintiff’s complaint because some claims

were barred by the statute of limitations, the named defendants were not proper

defendants in an action pursuant to § 1983, and the other individuals referenced in

the complaint lacked any personal involvement in the claims alleged. (See Docs. 23,

24). The court has screened the amended complaint, and for the following reasons,

the court will dismiss the amended complaint with leave to amend.




      1
       Plaintiff has also filed motions for leave to proceed in forma pauperis, which
the court will grant. (Docs. 5, 10, 13).
I.    Screening Provisions of the Prison Litigation Reform Act

      The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (Apr.

26, 1996), authorizes a district court to review a complaint in a civil action in which a

prisoner is proceeding in forma pauperis or seeks redress against a governmental

employee or entity. See 28 U.S.C. § 1915(e)(2)2; 28 U.S.C. § 1915A.3 The court is

required to identify cognizable claims and to sua sponte dismiss any claim that is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

II.   Allegations in the Amended Complaint

      Plaintiff is presently incarcerated at SCI Benner Township. (Doc. 1 at 2). He

does not specifically name any defendants in his amended complaint; however, a


      2
          Section 1915(e)(2) of Title 28 of the United States Code provides:
      (2) Notwithstanding any filing fee, or any portion thereof, that may have been
      paid, the court shall dismiss the case at any time if the court determines that-
      -
             (A) the allegation of poverty is untrue; or
             (B) the action or appeal --
                    (i) is frivolous or malicious;
                    (ii) fails to state a claim on which relief may be granted; or
                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.
      3
          Section 1915A(b) of Title 28 of the United States Code provides:
      (b) On review, the court shall identify cognizable claims or dismiss the
      complaint, or any portion of the complaint, if the complaint--
            (1) is frivolous, malicious, or fails to state a claim upon which relief may
            be granted; or
            (2) seeks monetary relief from a defendant who is immune from such
            relief.



                                            2
Dr. Kevin Kollman and a Dr. Jones are referenced in the factual allegations. (See

Doc. 28). He also references a “PA nurse” and “PA doctor.” (See id.)

      Like his original complaint, the majority of the allegations of the amended

complaint remain nonsensical and many words are illegible. Plaintiff does not write

in complete sentences and his word structure makes the intent of his allegations

often impossible to discern. For example, in August 2013, plaintiff saw “PA doctor”

for a chronic care appointment and to update his medical heath. At that

appointment, plaintiff alleges “example believe calories built PA doctor statement

medical record does show any calories - gangrene, cancer, diabetic - patient none

about statement – once again believe diagnosis are calorie status.” (Id. at 3). The

allegations apparently describe each medical appointment that plaintiff had at his

various places of incarceration between May 2010 and August 2019, but rarely

identify the name of the person with whom plaintiff interacted.

      During this time, plaintiff sought to receive a certain test in order to have his

unspecified medical condition diagnosed and treated. (See id. at 2, 5). Plaintiff was

either refused the test or told that no such test exists. (See id.) Plaintiff’s condition

worsened during this time, with his foot and leg getting larger, which made walking

extremely difficult. (Id. at 6). Plaintiff received an x-ray of his leg, and also ace

bandages and a cane to assist with his walking. (Id. at 7).

      Plaintiff also details more recent interactions with the medical staff. For

example, in January 2019, plaintiff saw “PA nurse” for sick call because he was

unable to sleep and had pain and suffering. (Id. at 7). The nurse prescribed an

unknown medication to plaintiff, who was to take “three a day.” (Id.) In February


                                            3
2019, plaintiff again saw the nurse at sick call and reiterated the same complaint,

which had worsened. (Id.) He then saw Dr. Kevin Kollman who prescribed plaintiff

an unknown medication and directed him to soak his feet. (Id.) On February 28,

2019, plaintiff met with Dr. Kollman again and it appears they discussed “outside

medical center disease vein/vascular surgery.” (Id.) On March 7, 2019, plaintiff had

an appointment for “cat test” from which he received the diagnosis he initially

sought. (Id.) It is not clear what the diagnosis is as plaintiff states “perfect proof

fact diagnose calories.” (Id.) On March 28, 2019, plaintiff had a wound care

appointment at Mount Nittany Medical Center. (Id.)

      On May 24, 2019, plaintiff had vascular surgery for a diseased vein and “blood

block.” (Id.) Then, on May 29, 2019, plaintiff had orthopedic surgery to remove his

left foot. (Id. at 7, 8). Dr. Jones performed one of the surgeries, although it is not

clear which one. (See id.)

      On June 24, 2019, plaintiff went to the Mount Nittany Medical Center and

either stayed there for or was prescribed six weeks of treatment. (Id. at 8). On July

5, 2019, however, he alleges that he was given the wrong antibiotic medication for

four months and was admitted to the infirmary. (Id. at 11). He then had wound

care sometime in August at Mount Nittany Medical Center. (Id.)

       The amended complaint appears to allege that plaintiff has been incorrectly

diagnosed and erroneously treated for diabetes, yet he suffers from another

unspecified medical condition. Plaintiff apparently alleges that as a result of the

lack of diagnosis and treatment, he has lost his foot and now needs to wear a

prosthesis—“special shoe, boot . . . .” (Id. at 8). Plaintiff avers that he would not


                                            4
accept any diabetic treatment or medication because he is not diabetic, and that he

never received the test that he needed to be correctly diagnosed until March 17,

2019. (Id. at 9). Plaintiff alleges that he knew what was wrong with him, but that

the medical staff would not believe him or listen to him. (See id. 8-9.)

       Attached to the amended complaint are 207 pages of exhibits which generally

document plaintiff’s attempts to exhaust his claims. (Docs. 28-1, 28-2, 28-3).

III.   Discussion

       Plaintiff has brought his constitutional claims pursuant to 42 U.S.C. § 1983,

which provides in pertinent part:

             Every person who, under color of any statute, ordinance, regulation,
             custom, or usage, of any State or Territory, subjects, or causes to be
             subjected, any citizen of the United States or other person within the
             jurisdiction thereof to the deprivation of any rights, privileges, or
             immunities secured by the Constitution and laws, shall be liable to the
             party injured in an action at law, suit in equity, or other proper
             proceeding for redress.

“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.” Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993). “The first step in

evaluating a section 1983 claim is to ‘identify the exact contours of the underlying

right said to have been violated’ and to determine ‘whether the plaintiff has alleged

a deprivation of a constitutional right at all.’” Nicini v. Morra, 212 F.3d 798, 806 (3d

Cir. 2000) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

       We perceive an attempt on the part of plaintiff to assert an Eighth

Amendment claim for deliberate indifference to serious medical needs. Estelle


                                            5
v. Gamble, 429 U.S. 97, 106 (1976). Eighth Amendment claims, however, must be

timely. The statute of limitations for an action brought pursuant to § 1983 in

Pennsylvania is two years. See Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). A

cause of action accrues and thus the statute of limitations starts to run “when the

plaintiff knew or should have known of the injury upon which [his] action is based.”

Kach, 589 F.3d at 634 (citations omitted).

      According to our interpretation of plaintiff’s stream of consciousness

allegations, he knew for quite some time that he was not receiving the correct

diagnosis or treatment for his medical condition. Any claims for medical deliberate

indifference that occurred before December 10, 2018, i.e., two years before this

action was initiated, are time barred. At this procedural juncture, it is unclear

whether the statute of limitations would reach claims based upon conduct or events

occurring after December 10, 2018.

      Turning now to plaintiff’s timely allegations, “[i]n order to state a cognizable

[medical] claim, a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs. It is only such

indifference that can offend ‘evolving standards of decency’ in violation of the

Eighth Amendment.” Estelle, 429 U.S. at 106. “[T]o succeed under these

principles, plaintiffs must demonstrate (1) that the defendants were deliberately

indifferent to their medical needs and (2) that those needs were serious.” Rouse

v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). This standard affords considerable

latitude for medical professionals within a prison to diagnose and treat the medical

problems of inmate patients. Inmates of Allegheny Cnty. Jail v. Pierce, 612 F.2d


                                             6
754, 762 (3d Cir. 1979); Little v. Lycoming County, 912 F. Supp. 809, 815 (M.D. Pa.

1996). Some of the more common situations in which “deliberate indifference” has

been found include when the defendant knows of a prisoner’s need for medical

treatment but intentionally refuses to provide it, delays necessary medical

treatment based on a non-medical reason, and prevents a prisoner from receiving

needed or recommended medical treatment. Id.

      Plaintiff alleges that the PA nurse met with him in January 2019 about his

pain and prescribed him medication, and that when he complained of the issue

worsening in 2019, plaintiff saw Dr. Kollman. Plaintiff alleges that Dr. Kollman

prescribed him medication in February 2019 and directed him to soak his feet, and

discussed vascular surgery with him on February 28, 2019. As to Dr. Jones, plaintiff

alleges that he performed surgery on him. At no point did the unidentified PA

nurse, Dr. Kollman, or Dr. Jones refuse to provide plaintiff with treatment, delay

necessary treatment based on non-medical reasons, or prevent him from receiving

treatment.

      Plaintiff abruptly alleges that he received the wrong medication in July 2019;

however, he fails to allege who caused the prescription error. Even if plaintiff had

identified the person responsible, plaintiff does not allege that he was intentionally

provided with the wrong medication or that it was done with deliberate

indifference. At best, such allegations would plead a claim of malpractice or

negligence, which is insufficient to support an Eighth Amendment constitutional

violation. See White v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990) (citing Estelle,

429 U.S. at 106).


                                           7
IV.    Leave to Amend

       The court recognizes that the sufficiency of this pro se pleading must be

construed liberally in favor of the plaintiff. See Erickson v. Pardus, 551 U.S. 89

(2007). The federal rules allow for liberal amendments in light of the “principle

that the purpose of pleading is to facilitate a proper decision on the merits.” Foman

v. Davis, 371 U.S. 178, 182 (1962) (citations and internal quotation marks omitted).

Consequently, a complaint should not be dismissed with prejudice for failure to

state a claim without granting leave to amend, “unless such an amendment would

be inequitable or futile.” Phillips v. County of Allegheny, 515 F.3d 224, 245 (3d Cir.

2008) (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)).

       The court previously granted plaintiff leave to file an amended complaint,

explaining that in any amended complaint, plaintiff “should write legibly and clarify

what his claims are, against whom he seeks to assert his claims, how those

individuals were involved in his claims, and when and where those claims

occurred.” Plaintiff has not complied with this directive. Specifically, plaintiff has

not provided clear allegations of the nature of his Eighth Amendment claims,

against whom he seeks to assert these claims, and, in many instances, fails to

identify the persons involved in the conduct of which he complains. As written, the

amended complaint is a rambling series of abbreviated notes, and it is largely

unintelligible. It fails to name the defendant parties, fails to state the nature of his

claim against each defendant, and fails to set forth in clearly worded factual

allegations the basis for his claims. In short, it utterly fails to state a claim upon




                                            8
which relief may be granted. Because plaintiff is proceeding pro se, the court will

provide him a final opportunity to amend his claims.

V.    Conclusion

      Based on the foregoing, the court finds that plaintiff has failed to state a claim

upon which relief may be granted. In deference to his pro se status, the court will

provide plaintiff with a final opportunity in which to file an amended complaint

regarding his deficient claims.

      An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania


Dated:       June 30, 2021
